Citation Nr: 1300824	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  11-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to the appellant's service-connected disorder (TDIU).  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1956 to December 1958.

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), located in Huntington, West Virginia.  

Following the perfection of his appeal on both issues, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) of the Board via a videoconference hearing in October 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted above, the appellant provided testimony before the undersigned VLJ in October 2012.  During that hearing, the appellant presented testimony indicating worsening symptomatology since his last VA psychiatric examination in August 2010.  For example, at the last examination, the Veteran reported having "great" relationships with his son and grandson and stated that they would come to visit him.  However, at his hearing before the undersigned, the Veteran expressed a strong desire to not have in-person contact with family members and specifically noted that his grandson was asked not to come for visits, as the Veteran feared being provoked and hurting someone.  The appellant further reported at his recent hearing that his disability was so restrictive and produced manifestations and symptoms so severe that he was prohibited from obtaining and maintaining gainful employment.  

In light of the above, the Board finds that another examination is necessary to adequately reflect the Veteran's disability picture during the rating period on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records (Vet Center) currently not of record should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

Finally, the record suggests that the appellant has received disability benefits from the Social Security Administration (SSA).  The Court has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, it is unclear whether the appellant now receives SSA disability benefits and if he does, why he receives said benefits.  There is no indication that any effort has been made to secure the Social Security Administration decision, if any, awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C. § 5103A (West 2002 & Supp. 2012).

Accordingly, the case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2012) are fully complied with and satisfied as to the issues now on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal.

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment not already of record regarding his service-connected PTSD and his nonservice-connected disorders, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The RO/AMC should specifically ask for the names and locations of all of the appellant's private care providers (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder, to include paper copies of all of the appellant's VA treatment records (CAPRI and electronic records).  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012).

3.  The RO/AMC shall request all documents pertaining to any award of benefits from the Social Security Administration and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the Social Security Administration based its decision. 

4.  The appellant's complete VA Vocational Rehabilitation and Education file, if any, shall be obtained and associated with the claims file.  The RO/AMC must ensure that copies of any letters and electronic mail messages sent to the appellant are integrated into the file.  If the appellant's VA Vocational Rehabilitation and Education file has been destroyed or retired, the claims file shall be annotated and the appellant notified of this so that he may have the opportunity to submit any vocational information he may have. 

5.  The RO/AMC should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data. 

6.  Thereafter, the appellant should be scheduled for a VA psychiatric examination.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted. 

The examiner should determine the extent and severity of the service-connected PTSD.  Said examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disabilities, and he/she should identify what symptoms the appellant currently manifests, or has manifested since October 2009 that are attributable to his service-connected mental disorder.  Also, the examiner should comment on whether the appellant's industrial capabilities are affected, or have been affected, by his PTSD, and if so, an estimation of this effect should be provided. 

If other psychiatric conditions are diagnosed, the examiner should differentiate the symptoms of those disorders which the examiner determines are not related to PTSD.  If this is not practicable, the examiner should so state in the examination report.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions. 
 
7.  The RO/AMC should make arrangements with the appropriate VA medical facility for the appellant to be afforded a general medical examination to determine the nature, severity, and extent of all service-connected and nonservice-connected disabilities.  All indicated tests or studies deemed necessary should be done.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the appropriate examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the appellant's service-connected PTSD prevents the appellant from being gainfully employed.  The examiner should determine the appellant's prior employment history, to include the extent of any employment by family members and any employment during the course of the appeal.  The examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the appellant has been unable to secure or follow a substantially gainful occupation as a result of his PTSD at any period during the appeal. 

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the appellant's level of education, special training, and previous work experience, but not his age or any nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.  The examiner should specifically discuss the assertions made by the appellant concerning his unemployability and any past inconsistent/contradictory medical opinions previously given.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims folders and it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

8.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports and social and industrial survey.  If the reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).

9.  Thereafter, the RO/AMC should readjudicate the issues now on appeal.  The RO/AMC is reminded that in evaluating whether a TDIU may be granted, it must make a specific determination as to whether the claim should be referred to the Director, VA Compensation and Pension, based on the granting or denying of a TDIU on an extraschedular basis.  A discussion of whether it will refer the claim to the Director, VA Compensation and Pension, should be included in the supplemental statement of the case (SSOC).  If the benefits sought on appeal remains denied, the appellant and his accredited representative should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) his failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


